EXHIBIT 10.18

NILE THERAPEUTICS, INC.

AMENDMENT OF EMPLOYMENT AGREEMENT

THIS AMENDMENT OF EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
March 10, 2009 (the “Effective Date”), between Peter M. Strumph (“Employee”) and
Nile Therapeutics, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, Employee and the Company entered into an Employment Agreement, dated as
of May 11, 2007, as amended to date (the “Employment Agreement”), which provides
for, among other things, certain benefits upon a change of control.

WHEREAS, the Company and Employee have agreed to modify the definition of change
of control as set forth in this Amendment.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree that the Employment Agreement shall be amended effective as of the
Effective Date to the extent necessary give effect to this Amendment as follows:

1. Performance Bonus. Section 5(c)(ii) of the Employment Agreement shall be
amended and restated in its entirety as follows:

“(ii) Notwithstanding Section 5(c)(i)A and 5(c)(i)B above, no transaction shall
be considered a Change of Control under this Agreement, and no bonus shall be
paid or options vest, pursuant to this Section 5(c):

A. if the stockholders existing prior to such transaction(s) hold in the
aggregate more than fifty percent (50%) of the securities or assets of the
surviving or resulting company; or

B. in connection with a private placement of equity securities of the Company in
connection with a financing of the Company’s on-going operations.”

2. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of the Employment Agreement shall remain in full force and effect.

3. Complete Agreement. This Amendment and the Employment Agreement together
constitute the entire agreement between Employee and the Company with respect to
the employment of Employee by the Company and they are the complete, final and
exclusive embodiment of their agreement with regard to this subject matter. This
Amendment is entered into without reliance on any promise or representation
other than those expressly contained herein.

4. Further Assurances. The Employee agrees to promptly take, or cause to be
taken and to do, or cause to be done, acts (including signing all documents,
agreement or instruments) necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby as reasonably requested by the
Company or any affiliate thereof.



--------------------------------------------------------------------------------

5. Applicable Law. This Amendment shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

NILE THERAPEUTICS, INC. By:   /s/ Daron Evans Name: Daron Evans Title: Chief
Financial Officer EMPLOYEE /s/ Peter M. Strumph Peter M. Strumph

 

3